Citation Nr: 1623394	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  11-28 828A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for right wrist and hand traumatic arthritis.

2.  Whether new and material evidence has been submitted to reopen a claim of service connection for a skin disability to include chloracne.

3.  Whether new and material evidence has been submitted to reopen a claim of service connection for a neurological disability of the upper extremities to include peripheral neuropathy and/or carpal tunnel syndrome of the bilateral upper extremities.

4.  Entitlement to service connection for a neurological disability of the upper extremities to include peripheral neuropathy and/or carpal tunnel syndrome of the bilateral upper extremities.

5.  Entitlement to service connection for left wrist degenerative arthritis.


6.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus type II with erectile dysfunction and nephropathy.

7.  Entitlement to an initial rating in excess of 10 percent for diabetic peripheral neuropathy of the right lower extremity.

8.  Entitlement to an initial rating in excess of 10 percent for diabetic peripheral neuropathy of the left lower extremity.

9.  Entitlement to an effective date earlier than August 1, 2008, for the grant of service connection for diabetes mellitus type II with erectile dysfunction and nephropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to March 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This case was previously before the Board in March 2015 at which time it was remanded for additional development.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in January 2016.  A transcript of this proceeding has been associated with the claims file.  

The Board observes that, in a February 1989 Board decision, the Board denied service connection for a skin disorder (including chloracne) and, in September 2003, the Board found that the Veteran had failed to submit new and material evidence to reopen a previously denied claim of entitlement to service connection for chloracne.  Also, in an August 2002 rating decision, the RO denied service connection for traumatic arthritis of the right hand and wrist and in an August 2005 rating decision, the RO determined that the Veteran had failed to submit new and material evidence to reopen a previously denied claim of entitlement to service connection chloracne and denied service connection for both arthritis and peripheral neuropathy of the bilateral upper extremities.  Significantly, the February 1989 Board decision is final and the RO has determined that its August 2002 and August 2005 rating decisions are final.

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

On appeal, the Veteran seeks service connection for multiple disabilities, some of which are closely related in diagnosis and/or symptomatology as diseases and disabilities denied in prior final decisions.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability...[and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.")  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (to the effect that the Board is required to consider all issues raised either by the claimant or the evidence of record); 38 C.F.R. § 3.159(c). 

However, the Board notes that the United States Court of Appeals for the Federal Circuit has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service connection claim is the appellant's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996). 

Further, the Court has determined that the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively - after there has been a finding of fact based upon competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009).  In contexts of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding claimants from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  However, the Court determined that the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id.

The prior final Board decision considered specific diagnoses of chloracne and dyshidrosis.  The prior final rating decisions in August 2002 and August 2005, considered specific diagnoses of traumatic arthritis of the right hand and wrist, chloracne, and peripheral neuropathy of the bilateral upper extremities.  Thus, per Boggs and Ephraim, the new and material standard applies to these diagnoses which were specifically considered in prior final decisions. 

With regard to the claim concerning peripheral neuropathy of the upper extremities, as the Board determines herein that such evidence sufficient to reopen the Veteran's claim has been received, the Board has recharacterized this claim of service connection pursuant to Brokowski, Robinson, and Clemons as entitlement to service connection for a neurological disability of the upper extremities.

With regard to the chloracne claim, a review of the record indicates that the Veteran currently experiences dry skin which, consistent with Clemons, has been consolidated into a single issue of entitlement to service connection for skin disability.

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims file systems.

The issues of whether new and material evidence has been submitted to reopen a claim of service connection for a neurological disability of the upper extremities and  entitlement to an effective date earlier than August 1, 2008, for the grant of service connection for diabetes mellitus type II with erectile dysfunction and nephropathy.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a final August 2005 rating decision, the RO denied service connection for both arthritis and peripheral neuropathy of the bilateral upper extremities.   

2.  Evidence added to the record since the August 2005 denial is neither cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.

3.  The Veteran's original claim of entitlement to service connection for diabetes was received by VA on August 1, 2008.

4.  In a rating decision issued in May 2009, the RO granted service connection for diabetes mellitus, effective August 1, 2008, the date of receipt of the Veteran's original claim for service connection.


CONCLUSIONS OF LAW

1.  The August 2005 rating decision that denied service connection for both arthritis and peripheral neuropathy of the bilateral upper extremities is final.  38 U.S.C.A. § 7105(c) (West 2002) [West 2014]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005) [2015].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for an effective date prior to August 1, 2008, for the award of service connection for diabetes mellitus have not been met. 38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

With regard to the issue concerning a neurological disability of the bilateral upper extremities, as the Board's decision to reopen the Veteran's claim of entitlement to service connection for peripheral neuropathy of the bilateral upper extremities is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of such claim is deferred pending additional development consistent with the VCAA.

With regard to the earlier effective date issue, the Board observes that the Veteran has appealed the propriety of the initially assigned effective date from the original grant of service connection for diabetes.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court has held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for diabetes was granted and an initial rating and effective date were assigned in the May 2009 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned effective date, no additional 38 U.S.C.A. § 5103(a)  notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).
Relevant to the duty to assist, the Board notes that relevant evidence was reviewed by the RO in connection with the adjudication of the Veteran's underlying service connection claim.  

As above, the Veteran was provided an opportunity to set forth his contentions during a Board hearing before the undersigned VLJ in January 2016.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here, during the January 2016 hearing, the undersigned noted the issue on appeal.  Additionally, testimony regarding the Veteran's contentions in support of his earlier effective date claim was solicited.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available, but had not already been obtained by the AOJ or submitted by the Veteran and/or appellant.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Also, as previously noted, in March 2015, the Board remanded the case for additional development, to include affording the Veteran his requested Board hearing and this was accomplished in January 2016.  Therefore, the Board finds that the AOJ has substantially complied with the March 2015 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Furthermore, as the Veteran has been assigned the earliest possible effective date under VA regulations, namely the date of receipt of his original claim for service connection, and his arguments on appeal are limited to his interpretation of governing legal authority, all pertinent information and evidence is already contained in the claims file.  There is no outstanding information or evidence that would help substantiate the Veteran's claim.  VA's General Counsel has held that in cases where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to provide notice of, or assistance in developing, the information and evidence necessary to substantiate such a claim under 38 U.S.C.A. §§ 5103(a) and 5103A.  See VAOPGCPREC 5-04 (June 23, 2004).  Therefore, in the context of the instant claim, the Board finds that VA has satisfied its duty to assist.

II. New and Material Evidence Analysis

As above, in an August 2005 rating decision, the RO denied service connection for peripheral neuropathy of the upper extremities.  Significantly, the RO considered the Veteran's service treatment records and post-service treatment records.  At such time, the RO noted that both the Veteran's service treatment records and post-service treatment records were negative for complaints, diagnosis, or treatment for peripheral neuropathy of the upper extremities.  

In August 2005, the Veteran was advised of the decision and his appellate rights.  However, the Veteran did not initiate an appeal.  Therefore, the August 2005 rating decision is final. 38 U.S.C.A. § 7105 (West 2002) [(West 2014)]; 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2005) [(2015)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for peripheral neuropathy of the upper extremities was received prior to the expiration of the appeal period stemming from the August 2005 rating decision.  

Thereafter, in August 2008, the Veteran requested to reopen his claim for service connection for peripheral neuropathy of the upper extremities.  Specifically, he claimed that such was secondary to his newly diagnosed diabetes mellitus.  

As above, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran was afforded a VA neurological examination in August 2008.  At that time, he underwent electromyography (EMG) testing and the examiner diagnosed diabetic peripheral neuropathy of the bilateral lower extremities and bilateral carpal tunnel syndrome of the upper extremities.  It was specifically noted that peripheral neuropathy was not detected in the upper extremities.  The Veteran was subsequently afforded a VA contract examination in July 2009 which notes a diagnosis of peripheral neuropathy, bilateral wrists.  

During his January 2016 Board hearing, the Veteran testified that he was diagnosed with a neurological disorder of the upper extremities in the 80s/90s, prior to his diagnosis of diabetes in 2007, and that he was told that he had lost 22 percent of the nerve function in his arms.  The Veteran's wife also testified that the Veteran had complained of numbness in his hands as early as 1976.

The Board finds that the evidence received since the August 2005 rating decision is new and material.  Specifically, since the August 2005 decision, additional evidence addressing the bases of the prior final denial has been received, to include the October 2008 diagnosis of bilateral carpal tunnel syndrome of the upper extremities as well as the July 2009 diagnosis of peripheral neuropathy of the bilateral wrists.

In Shade, the Court indicated that new and material evidence could be found where the new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  The August 2005 rating decision denied service connection for peripheral neuropathy of the upper extremities as there was no diagnosis of such disability.  The newly received evidence includes the October 2008 VA examination report showing a diagnosis of bilateral carpal tunnel syndrome of the upper extremities, the July 2009 VA contract examination showing a diagnosis of peripheral neuropathy of the bilateral wrists, and the Veteran's statements that he has experienced numbness of his upper extremities since service.  Given the current diagnoses of a neurological disability of the upper extremities and the Veteran's allegations of continuity of symptomatology since service, the Board finds that the old and new evidence of record, considered as a whole, "triggers" VA's duty to assist to provide an adequate medical opinion in this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i).  On this basis, and consistent with the holding in Shade, the Board finds that new and material evidence has been received to reopen the claim for service connection for a neurological disability of the lower extremities.

III. Earlier Effective Date Analysis

Generally, the effective date for an award of service connection and disability compensation is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, for an award based on an original claim, a claim reopened after a final allowance, or a claim for an increase, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

However, retroactive effective dates are allowed, to a certain extent, in cases where an award or increase of compensation is granted pursuant to a liberalizing law.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  To be eligible for a retroactive payment under these provisions, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  These provisions apply to original and reopened claims, as well as claims for increase.  Id.; see also McCay v. Brown, 9 Vet. App. 183, (1996), aff'd, 106 F.3d 1577 (Fed. Cir. 1997). 

In such cases, the effective date of the award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the liberalizing law or VA issue.  38 C.F.R. § 3.114(a).  If a claim is reviewed on the initiative of VA within 1 year from the effective date of the law or VA issue, or at the request of a claimant received within 1 year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1). If a claim is reviewed on the initiative of VA more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of administrative determination of entitlement.  38 C.F.R. § 3.114(a)(2). If a claim is reviewed at the request of the claimant more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3). 

Certain diseases, to include type II diabetes mellitus, may be presumed to have resulted from exposure to certain herbicide agents such as Agent Orange.  38 C.F.R. §§ 3.307, 3.309(c).  As above, presumptive service connection for type II diabetes mellitus was initially established, effective July 9, 2001.  See 66 Fed. Reg. 23,166 (May 8, 2001).  The effective date was later amended to May 8, 2001.  See 69 Fed. Reg. 31,882 (June 8, 2004). 

With respect to earlier effective date claims for diseases presumed to be caused by herbicide exposure, VA has issued special regulations.  See 38 C.F.R. § 3.816; see also Nehmer v. Veterans Admin. Of the Gov't of the U.S., 284 F. 3d 1158 (9th Cir. 2002), aff'd sub nom., Nehmer v. U.S. Veterans Admin., 32 F.Supp. 2d 1175 (N.D. Cal. 1999) and 712 F.Supp. 1404 (N.D. Cal. 1989).  A Nehmer class member is identified as a Vietnam Veteran who has a covered herbicide-related disease.  38 C.F.R. § 3.816(b)(1)(i) (2013).  The term "covered herbicide disease" includes diabetes mellitus.  38 C.F.R. § 3.816(b)(2)(i). 

The regulation provides for situations where the effective date can be earlier than the date of the liberalizing law, assuming a "Nehmer class member" has been granted compensation from a covered herbicide disease.  Either (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989; or (2) the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989 and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease.  The effective date of the regulation which added diabetes mellitus as a disease presumptively due to in-service exposure to herbicides is May 8, 2001. See Liesegang v. Sec'y of Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 2002).  In these situations, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(1), (c)(2).  If neither circumstance exists, the effective date of the award of service connection shall be determined in accordance with either 38 C.F.R. § 3.114 or § 3.400.  See 38 C.F.R. § 3.816(c)(4).

In the instant case, VA received the Veteran's original claim of entitlement to service connection for diabetes mellitus due to his presumed exposure to herbicides on August 1, 2008.  Significantly, this August 1, 2008 claim noted that the Veteran had submitted a claim for diabetes one year earlier to his Veterans Service Officer (VSO) but was told by VA that this claim had not been received.  However, a review of the record shows that there is no formal or informal claim for service connection for diabetes mellitus prior to August 1, 2008. 

In this regard, a review of the claims file shows that the Veteran was first diagnosed with diabetes in October 2007.  Significantly, an October 2008 VA diabetes examination notes that it was likely that the Veteran's diabetes had existed since the early 2000s.  

During the January 2016 Board hearing, the Veteran testified that his diabetes was first diagnosed in November 2007 and submitted a claim at that time.  The Veteran also testified that a VA examiner told him that it was likely that the Veteran's diabetes had existed since the early 2000s.  Thus, the Veteran argued that the effective date of his claim should be back to the date of his diagnosis in 2007 or as early as 2000 given the fact that the Veteran had likely had diabetes since that time.  

Even assuming that the Veteran did meet the criteria for a diagnosis of diabetes as early as 2000, this is insufficient to establish that he is entitled to an earlier effective date under VA's governing laws and regulations.  In this regard, the effective date of an award of service connection is assigned not based on the date the Veteran claims the disability appeared or the date of the earliest medical evidence demonstrating the existence of such disability and a causal connection to service; rather, the effective date is assigned based on consideration of the date that the application upon which service connection was eventually awarded was received by VA.  See LaLonde v. West, 12 Vet. App. 377, 382-383 (1999).  Furthermore, while the Veteran may have submitted a claim for diabetes as early as November 2007 through his VSO, the requirement is that the claim be submitted to VA, not a VSO and there is no record of such claim in the electronic file.   

In sum, while a review of the claims file shows that the Veteran was diagnosed with diabetes mellitus as early as November 2007, the record does not show that the Veteran filed a claim for service connection for diabetes mellitus prior to May 22, 2001.  Significantly, the Veteran testified during the January 2016 Board hearing that he did not submit a claim for service connection for diabetes with his VSA until 2007 with a service as he did not know he had diabetes until then.  As noted above, such a submission is not a submission to VA.  As such, there is no provision that would allow for the award of an effective date earlier than August 1, 2008, for the grant of service connection for diabetes mellitus.

	
ORDER

New and material evidence having been received, the claim of entitlement to service connection for a neurological disability of the upper extremities is reopened; the appeal is granted to this extent only.

An effective date earlier than August 1, 2008, for the grant of service connection for diabetes mellitus type II with erectile dysfunction and nephropathy is denied.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened and remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With regard to all of the remanded issues, during the January 2016 Board hearing, the Veteran reported that he last worked in 2010 at which time he was awarded disability benefits through the Social Security Administration (SSA) in California.  Review of the claim file does not reveal that any attempt has been made to obtain SSA records.  Because Social Security records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see also Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Therefore, a remand is necessary in order to determine whether the Veteran is in receipt of Social Security disability benefits and, if so, to obtain these records.

Given the need to remand for SSA records, the Board notes that there are likely outstanding VA treatment records as the Veteran has consistently sought treatment at VA since March 1976 but the most recent VA medical records in the claims file are dated in April 2013.  Therefore, all outstanding VA treatment records should be obtained on remand.

With regard to the reopened issue of entitlement to service connection for a neurological disability of the upper extremities, the Board notes that the October 2008 VA examination report shows a diagnosis of bilateral carpal tunnel syndrome of the upper extremities with an indication that such is secondary to the Veteran's jobs after service but there is no rationale as to why the Veteran's carpal tunnel syndrome is related to post-service employment.  The October 2008 VA examination also indicated that peripheral neuropathy was not detected in the upper extremities.  Subsequently, a July 2009 VA contract examination shows a diagnosis of peripheral neuropathy of the bilateral wrists but does not include an etiology opinion.  While the Veteran's service treatment records are negative for complaints regarding the upper extremities, the Veteran contends that he has experienced numbness of his upper extremities since service.  As it is unclear whether the Veteran has a diagnosis of peripheral neuropathy of the upper extremities and, if so, whether it is related to service (to include the Veteran's service-connected diabetes mellitus) and it is also unclear whether the Veteran's bilateral carpal tunnel syndrome is related to his military service, on remand the Veteran should be afforded a VA examination to address these questions.  

With regard to increased rating issues, the Veteran was most recently afforded a VA examination in October 2008.  During the January 2016 Board hearing, the Veteran testified that he has been experiencing severe leg/foot cramps, foot drop, and muscle atrophy of the bilateral lower extremities secondary to his service-connected diabetes.  Such findings are not present in the October 2008 VA examination report.  Therefore, as the evidence suggests that there have been significant changes regarding the Veteran's diabetes and resulting peripheral neuropathy of the bilateral lower extremities since the October 2008 VA examination, a remand is necessary in order to schedule him for an appropriate VA examination in order to assess the current nature and severity of such service-connected disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who treated him for his claimed disorders since service.  After securing any necessary authorization from him, obtain all identified records not already contained in the claims file, to include any VA records dated since April 2013.  

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. Obtain complete copies of any determination on a claim for disability benefits for the Veteran from the Social Security Administration (SSA) in approximately 2010 as well as the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing.

3. After obtaining any outstanding treatment records, schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of his claimed neurological disability of the upper extremities.  The record, to include a copy of this Remand, must be made available to the examiner for review and the examiner must state in the examination report that the record has been reviewed.  All indicated tests should be performed.

The examiner should identify all neurological disabilities of the upper extremities found to be present, including carpal tunnel syndrome and peripheral neuropathy of the bilateral wrists found to be present at any time during the appeal period beginning August 2008.  With respect to each disorder diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not related to the Veteran's military service and/or a service-connected disability (i.e., the Veteran's service-connected diabetes mellitus).

The examiner should specifically address the Veteran's reported history of numbness of the upper extremities since service, the October 2008 VA examination diagnosis of bilateral carpal tunnel syndrome of the upper extremities with an indication that such is secondary to the Veteran's jobs after service, the October 2008 VA examination finding that peripheral neuropathy was not detected in the upper extremities, and the July 2009 VA contract examination diagnosis of peripheral neuropathy of the bilateral wrists.  A complete rationale should be given for all opinions and conclusions expressed.  

4. After all outstanding records have been associated with the claims file, the Veteran should be afforded appropriate VA examination(s) to determine the current nature and severity of his service-connected diabetes mellitus and associated peripheral neuropathy of the bilateral lower extremities.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

(a) With regard to the diabetes, the examiner should specifically note whether the Veteran's diabetes requires more than 1 daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated. 

(b) With regard to the peripheral neuropathy, the examiner should indicate the nature and severity of all manifestations of such disorder. The examiner should specifically note whether the neurologic impairment results in mild, moderate, or severe incomplete paralysis or complete paralysis.  

5. After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


